Citation Nr: 1643640	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  10-35 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel

INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from November 1968 to November 1972.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at an August 2016 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This Navy Veteran contends that his current diabetes mellitus is related to Agent Orange exposure which occurred when he set foot on the ground in Vietnam.  He served on the USS Hoel, which was in the blue waters off of the coast of Vietnam, and he received a Combat Action Ribbon because the ship receiving incoming fire from the shore.  He states that he was sent ashore several times to retrieve electrical equipment, and also that he spent a week in Da Nang when he was discharged waiting for transportation back to the United States.    

It appears that the claims file does not include the Veteran's complete service personnel (201) file.  That file should be obtained and associated with the claims file in order to attempt to verify the Veteran's claim of setting foot in Vietnam.  



[CONTINUED ON NEXT PAGE]

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's complete service personnel (201) file and associate it with his VA claims file.  

2.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


